Name: Commission Regulation (EC) No 931/94 of 27 April 1994 amending Regulations (EEC) No 1278/93 and (EEC) No 1286/93 as regards the period of validity of licences issued in connection with invitations to tender for export refunds on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 107/6 Official Journal of the European Communities 28 . 4. 94 COMMISSION REGULATION (EC) No 931/94 of 27 April 1994 amending Regulations (EEC) No 1278/93 and (EEC) No 1286/93 as regards the period of validity of licences issued in connection with invitations to tender for export refunds on cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as amended by Regulation (EEC) No 2193/93 (2), Having regard to Commission Regulation (EEC) No 1533/93 of 22 June 1993, laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as amended by Regulation (EC) No 120/94 (4), Whereas Commission Regulations (EEC) No 1278/93 0 and (EEC) No 1286/93 (% provide for the issuing of invi ­ tations to tender for export refunds ; whereas they specify in particular the period of validity of the licences issued ; Whereas provisions should be made for a shorter period of validity for licences issued after the entry into force of this Regulation ; Article 1 Article 4 (2) of Regulations (EEC) No 1278/93 and (EEC) No 1286/93 is hereby replaced by the following : *2 Export licences issued in connection with the invitation to tender pursuant to this Regulation shall be valid from their date of issue within the meaning of paragraph 1 until 30 June 1994.' Article 2 This Regulation shall enter into force on 28 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 151 , 23. 6 . 1993, p. 15. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 131 , 28 . 5 . 1993, p. 16. Ã 6) OJ No L 131 , 28 . 5. 1993, p. 48 .